Case 16-13354-KHK          Doc 40     Filed 09/29/20 Entered 09/29/20 11:12:05                 Desc Main
                                     Document      Page 1 of 2


                             UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF VIRGINIA
                                   ALEXANDRIA DIVISION

IN RE: Kimberly A. Farmer                            )     CASE NO. 16-13354-KHK
                                                     )
                                                     )            CHAPTER 13 BANKRUPTCY
DEBTOR                                               )
                                                     )

                               NOTICE OF FINAL CURE PAYMENT

        Pursuant to Federal Bankruptcy Rule 3002.1(f), the Trustee files Notice that the amount required to
cure the default in the below claim has been paid in full.

Name of Creditor: US Bank Trust National Association/Rushmore Loan Management Services
Trustee Claim No.: 003
Court Claim No.: 017

Last four (4) digits of any number used to identify the Debtor’s account: 5783


Mortgage Cure Amount:

        Amount of Allowed Pre-Petition or other Arrearage:                $0.00

        Amount Paid By Trustee                                            $0.00


Monthly Ongoing Mortgage Payment is Paid:

        ___ Through the Chapter 13 Trustee conduit             _X__ Direct by the Debtor


        Within 21 days of the service of this Notice, the creditor must file and serve same on the
Debtor, Debtor’s counsel and the Trustee, pursuant to Federal Bankruptcy Rule 3002.1(g), a
Statement indicating whether it agrees that the Debtor has paid in full the amount required to cure
the default and whether, consistent with Federal Bankruptcy Code Section 1322(b)(5), the Debtor is
otherwise current on all the payments, or be subject to further action of the Court including possible
sanctions.


Dated: September 29, 2020                                Respectfully Submitted:

                                                         /s/ Thomas P. Gorman
                                                         Standing Chapter 13 Trustee
Case 16-13354-KHK         Doc 40      Filed 09/29/20 Entered 09/29/20 11:12:05               Desc Main
                                     Document      Page 2 of 2




                                    CERTIFICATE OF SERVICE

        I hereby certify that on September 29, 2020 service of a true and complete copy of the above and
foregoing pleading or paper was made upon the following by electronic service

Tommy Andrews, Jr., Esq.
Attorney for Debtor
122 N. Alfred St.
Alexandria, VA 22314

McMichael Taylor Gray, LLC
Attorney for US Bank Trust National Association
Attn: Keith M. Yacko, Esquire
3550 Engineering Drive
Suite 260
Peachtree Corners, GA 30092


and upon the following by depositing the same in the United States mail, envelopes properly addressed to
each of them and with sufficient first-class postage affixed.

Kimberly A. Farmer
Chapter 13 Debtor
2708 Schooley Drive
Alexandria, VA 22306

Rushmore Loan Management Services
PO Box 55004
Irvine, CA 92619-2708




                                                        /s/ Thomas P. Gorman
                                                        Thomas P. Gorman, Chapter 13 Trustee
